DOUCET, Judge.
John Perry Scott and his wife, Dale Clement, sued Timothy Allen Lank to recover damages for destruction of property, assault and mental anguish. The trial court rendered a default judgment in the Plaintiffs’ favor for $8,986.75. Included in this *720amount was $1,000 awarded to each of the Scotts for mental anguish suffered. Plaintiffs appealed.
The only issue is the quantum of the compensatory damages awarded for mental anguish.
The Scotts leased a house from Mr. Lank. They subsequently purchased a lot adjacent to the rent house from Mr. Lank and began building their own home. On August 15, 1979, Mr. Lank, highly upset, called the Scotts and told them they couldn’t have anything more to do with the rent house. The Scotts objected since the term of the lease had not expired.
Uncertain of what Mr. Lank intended, Mr. Scott and his brother began removing the household goods the Scotts had left in the rent house while their new home was being constructed. Shortly after they began, Mr. Lank drove up in his truck and hit the driver’s side of Mr. Scott’s pickup truck while Mr. Scott was sitting in it. Mr. Lank then proceeded to pour a flammable liquid on the porch and interior of the rent house setting it ablaze. During this time, Mr. Scott and his brother went to the Scotts’ new home to call the police. The Scotts watched the rent house and its contents burn to the ground from their new home. As he left, Mr. Lank ran over the Scott’s mailbox at their new home destroying it.
Both of the Scotts testified to being extremely upset. Mrs. Scott testified that she is fearful Mr. Lank will attempt some further reprisal. This fear is intensified by the fact the Scotts live in the country without any neighbors nearby.
The Scotts argue the behavior of Mr. Lank was so outrageous that an award to each of $1,000 for mental anguish cannot adequately compensate them for their injuries.
It is well settled that before a Court of Appeal can disturb an award made by a trial court, the record must clearly show the trial court abused its discretion in making the award. Reck v. Stevens, 373 So.2d 498 (La.1979). There is little evidence in the record showing the severity of the mental anguish suffered by the. Scotts. This court does not doubt the Scotts suffered mental anguish from the actions of Mr. Lank. However, the record does not reveal the trial court abused its much discretion in its award of damages for mental anguish.
The decision of the trial court is affirmed at appellant’s cost.

AFFIRMED.